Exhibit AMENDED AND RESTATED BYLAWS OF ESSEX AMENDED AND RESTATED BYLAWS OF ESSEX PROPERTY TRUST, INC. a Maryland corporation as of July 1, 1996 ARTICLE I1 PAGE SECTION I.1Annual Meetings 1 SECTION I.2Special Meetings 1 SECTION I.3Place of Meetings 1 SECTION I.4Notice of Meetings; Waiver of Notice 1 SECTION I.5Quorum; Voting 2 SECTION I.6Adjournments 2 SECTION I.7General Right to Vote; Proxies 2 SECTION I.8List of Stockholders 2 SECTION I.9Conduct of Business and Voting 2 SECTION I.10 Informal Action by Stockholders 3 SECTION I.11 Annual Meetings and Stockholder Proposals 3 SECTION I.12 Business at Special Meetings of Stockholders 4 ARTICLE II4 SECTION II.1Function of Directors 5 SECTION II.2Number of Directors 5 SECTION II.3Election and Tenure of Directors 5 SECTION II.4Removal of Director 5 SECTION II.5Vacancy on Board 5 SECTION II.6Regular Meetings 6 SECTION II.7Special Meetings 6 SECTION II.8Notice of Meeting 6 SECTION II.9Action by Directors 6 SECTION II.10 Meeting by Conference Telephone 7 SECTION II.11 Compensation 7 SECTION II.12 Advisory Directors 7 ARTICLE III7 SECTION III.1Committees 7 SECTION III.2Committee Procedure 7 ARTICLE IV8 SECTION IV.1 Executive and Other Officers 8 SECTION IV.2 Chairman of the Board 8 SECTION IV.4 Vice-Presidents 8 SECTION IV.3 President 9 SECTION IV.5 Secretary 9 SECTION IV.6 Treasurer 9 SECTION IV.7 Assistant and Subordinate Officers 10 SECTION IV.8 Election, Tenure and Removal of Officers 10 SECTION IV.9 Compensation 10 ARTICLE V10 SECTION V.1Conferring Divisional Titles 10 SECTION V.2Effect of Divisional Titles 10 ARTICLE VI11 SECTION VI.1 Certificates for Stock 11 SECTION VI.2 Transfers 11 SECTION VI.3 Record Dates and Closing of Transfer Books 11 SECTION VI.4 Stock Ledger 11 SECTION VI.5 Certification of Beneficial Owners 11 SECTION VI.6 Replacement Stock Certificates 12 SECTION VI.7 Exemption from Control Share Acquisition Statute 12 ARTICLE VII12 SECTION VII.1 Checks, Drafts, Etc 12 SECTION VII.2 Annual Statement of Affairs 12 SECTION VII.3 Fiscal Year 12 SECTION VII.4 Dividends and Other Distributions 13 SECTION VII.5 Contracts 13 ARTICLE VIII13 SECTION VIII.1 Books and Records 13 SECTION VIII.2 Corporate Seal 13 SECTION VIII.3 Bonds 13 SECTION VIII.4 Voting upon Shares in Other Corporations 13 SECTION VIII.5 Execution of Documents 14 SECTION VIII.6 Amendments 14 ARTICLE IX 14 AMENDED AND RESTATED ESSEX PROPERTY TRUST, INC. BYLAWS as of July 1, 1996 ARTICLE I. STOCKHOLDERS SECTION 1.1Annual Meetings. The Corporation shall hold an annual meeting of its stockholders to elect directors and transact any other business within its powers, either at 10:00 a.m. on the last Thursday of May in each year if not a legal holiday, or at such other time on such other day falling on or before the 30th day thereafter as shall be set by the Board of Directors. Except as otherwise permitted by applicable law, any business may be considered at an annual meeting without the purpose of the meeting having been specified in the notice. Failure to hold an annual meeting does not invalidate the Corporation's existence or affect any otherwise valid corporate acts. SECTION 1.2Special Meetings. The Chairman of the Board, the President or a majority of the Board of Directors may call special meetings of the stockholders. Special meetings of stockholders shall also be called by the Secretary of the Corporation upon the written request of the holders of shares entitled to cast not less than 25% of all the votes entitled to be cast at such meeting.
